                                                                      FILED
                                                              in the Middle District of
                                                                   North Carolina
                                                                  May 21,
                                                                  March 22,2020
                                                                            2021
                                                                    11:44 am
                                                                    2:29 pm
                                                              Clerk, US District Court
                                                                 By: __________
                                                                         KMkg




Case 1:21-cr-00109-UA Document 1 Filed 03/22/21 Page 1 of 4
Case 1:21-cr-00109-UA Document 1 Filed 03/22/21 Page 2 of 4
Case 1:21-cr-00109-UA Document 1 Filed 03/22/21 Page 3 of 4
Case 1:21-cr-00109-UA Document 1 Filed 03/22/21 Page 4 of 4
